Citation Nr: 1523921	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating higher than 20 percent prior to July 2, 2014, and in excess of 40 percent thereafter, for type II diabetes with hypertension, erectile dysfunction, bilateral cataracts, dystrophic toenails, and left thigh abscess.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued a 20 percent rating for diabetes mellitus with nephropathy, hypertension, erectile dysfunction, and bilateral cataracts, and granted service connection for dystrophic toenails as noncompensably disabling, also as secondary to diabetes mellitus.

An April 2012 rating decision granted service connection for peripheral neuropathy of the bilateral upper extremities and assigned a noncompensable rating, effective November 29, 2011; such disability was considered a part of the diabetic process. In that rating decision, the RO also granted service connection for peripheral neuropathy of the right and left lower extremities as secondary to type II diabetes, assigning separate 10 percent ratings for each disability, effective November 29, 2011. 

In November 2013, the Board remanded the claim to afford the Veteran a personal hearing, and in March 2014, the Veteran testified before a Veterans Law Judge sitting at the RO. A transcript of the hearing is of record.

The Board remanded the case again in May 2014 for VA to obtain additional records and provide the Veteran with a VA examination to assess the present severity of the Veteran's diabetes.

In a November 2014 rating decision, the RO granted separate 20 percent evaluations for peripheral neuropathy of the upper left and right extremities; entitlement to a total rating based on individual unemployablity due to service-connected disabilities; and established basic eligibility to Dependents' Educational Assistance.

In a March 2015 rating decision, the RO, in pertinent part, granted a 40 percent rating for the Veteran's diabetes mellitus effective July 2, 2014, and recharacterized that disability to include the condition of a left thigh abscess; and assigned a separate 60 percent evaluation for the Veteran's diabetic nephropathy effective March 19, 2008.  This action in addition to other action taken in this rating decision, resulted in a 100 percent combined schedular evaluation effective from March 24, 2014.


FINDING OF FACT

In May 2015 VA received a copy of the Veteran's death certificate indicating that he died in April 2015.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2014).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).


ORDER


The appeal is dismissed.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


